Applicant’s After-Final Consideration Program (AFCP) 2.0 Request and submission filed January 20, 2022 has been received and entered into the present application. 
Applicant’s Supplemental Amendment filed February 9, 2022 has also been received and entered into the present application. 
Claims 1, 4-5, 10-19, 21-22, 26-27 and 30-31 remain pending and under examination. 
Claims 23-25 and 28-29 are now cancelled. 
Claims 1 and 18 are amended. 

EXAMINER’S COMMENT
	Terminal Disclaimers Filed February 9, 2022
	Applicant has submitted an acceptable electronic Terminal Disclaimer in the instant application on February 9, 2022 over copending U.S. Patent Application No. 17/015,883, as well as U.S. Patent No. 10,245,260 B2 and U.S. Patent No. 10,799,500 B2, thereby obviating any grounds for rejection that would apply over such claims under the judicially created doctrine of nonstatutory double patenting. 
	Prior Art Exception under AIA  35 U.S.C. §102(b)(2)(C)
	Applicant now submits an acceptable statement of common ownership under AIA  35 U.S.C. §102(b)(2)(c) establishing that Yao et al. (WO 2017/132408 A1; Published August 2017, Filed January 2017), previously applied under AIA  35 U.S.C. §102(a)(2), constitutes a prior art exception under AIA  35 U.S.C. §102(b)(2)(C). As such statement submitted with the papers filed February 9, 2022 establishes that, no later than the effective filing date of the claimed invention, the subject matter disclosed in the Yao et al. reference and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person in a manner consistent with the requirements of MPEP §717.02(a)(I) and §717.02(b)(III), such statement is sufficient to disqualify Yao et al. as an applicable prior art reference under AIA  35 U.S.C. §102(a)(2).
	Claims 1, 4-5, 10-19, 21-22, 26-27 and 30-31 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 10, 2022